Exhibit 10.5

 

TRADEMARK LICENSE AGREEMENT

 

between

 

MONTPELIER RE HOLDINGS LTD.

 

and

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.

 

Dated as of November 12, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

Defined Terms

 

 

 

SECTION 1.01. Definitions

1

 

 

ARTICLE II

 

 

 

Grants of License

 

 

 

SECTION 2.01. Grant

4

 

 

ARTICLE III

 

 

 

Quality Control

 

 

 

SECTION 3.01. Quality Standards and Control

4

SECTION 3.02. Use of the Trademarks

4

SECTION 3.03. Inspection and Approval

4

SECTION 3.04. Licensor’s Rights

5

 

 

ARTICLE IV

 

 

 

Restrictions on Use

 

 

 

SECTION 4.01. Restrictions on Use

5

SECTION 4.02. Restrictions on Territory

5

SECTION 4.03. Changes in Trademarks

5

SECTION 4.04. No Challenge

5

 

 

ARTICLE V

 

 

 

Representations and Disclaimer of Warranties

 

 

 

SECTION 5.01. Representations and Warranties

6

SECTION 5.02. Representations and Disclaimer of Warranties

6

 

 

ARTICLE VI

 

 

 

Infringement

 

 

 

SECTION 6.01. Infringement Actions

7

SECTION 6.02. Renewal

7

 

--------------------------------------------------------------------------------


 

 

 

ARTICLE VII

 

 

 

Term and Termination

 

 

 

SECTION 7.01. Term

7

SECTION 7.02. Termination of the Agreement

8

SECTION 7.03. Non-Renewal

9

SECTION 7.04. Consequence of Termination

9

SECTION 7.05. Survival of Existing Rights and Obligations

9

 

 

ARTICLE VIII

 

 

 

Indemnification

 

 

 

SECTION 8.01. Indemnification of Licensor

9

SECTION 8.02. Indemnification of Licensee

9

SECTION 8.03. Indemnification Procedure

10

SECTION 8.04. Payment of Indemnified Amounts

10

SECTION 8.05. Limit of Liability

10

 

 

ARTICLE IX

 

 

 

Reservation of Rights

 

 

 

SECTION 9.01. Reservation of Rights

10

 

 

ARTICLE X

 

 

 

Miscellaneous

 

 

 

SECTION 10.01. Confidentiality

11

SECTION 10.02. Amendment

11

SECTION 10.03. Assignment; Sublicense

11

SECTION 10.04. Specific Performance

12

SECTION 10.05. Counterparts

12

SECTION 10.06. Entire Agreement; No Third-Party Beneficiaries

12

SECTION 10.07. Jurisdiction

12

SECTION 10.08. Service of Process

13

SECTION 10.09. Governing Law

13

SECTION 10.10. Waiver of Jury Trial

13

SECTION 10.11. Notices

13

SECTION 10.12. Severability

14

SECTION 10.13. No Waiver/Cumulative Remedies

14

SECTION 10.14. Relationship of Parties

14

SECTION 10.15. Interpretation

14

 

2

--------------------------------------------------------------------------------


 

TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of November 12, 2013,
between MONTEPELIER RE HOLDINGS LTD., an exempted limited liability company
incorporated in Bermuda (registered number 31262) whose registered office
address is at Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda
(“Licensor”), and BLUE CAPITAL REINSURANCE HOLDINGS LTD., an exempted company
incorporated in Bermuda (registered number 47855) whose registered office is at
Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda (“Licensee”).

 

WHEREAS, Licensor owns and uses the name “Blue Capital” and the “Blue Capital”
logo, each as set forth on Schedule A (such name, mark and logo and such
registrations and applications for registration, together with any and all
common law rights pertaining thereto, are referred to collectively as the
“Trademarks”); and

 

WHEREAS, Licensee, on behalf of itself and its subsidiaries, desires to obtain
from Licensor, and Licensor desires to grant to Licensee, a non-exclusive
license to use the Trademarks in connection with the reinsurance business of
Licensee and its subsidiaries (the “Business”) on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Licensor and Licensee (collectively, the
“Parties” and each individually a “Party”) agree as follows:

 

ARTICLE I

 

Defined Terms

 

SECTION 1.01.  Definitions.  As used in this Agreement, the following terms have
the meanings ascribed thereto below.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls,  is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“Applicable Requirements” means, with respect to any Person, all applicable
laws, rules, regulations and requirements, including applicable laws, rules,
regulations, requirements and binding requests of any Competent Regulatory
Authority, and all applicable orders and decrees.

 

“Blue Capital Re” means Blue Capital Re Ltd.,  a wholly owned direct subsidiary
of Licensee and an exempted company incorporated in Bermuda (registered number
47922) whose registered office is at Canon’s Court, 22 Victoria Street, Hamilton
HM 12, Bermuda.

 

--------------------------------------------------------------------------------


 

“Blue Capital Re ILS” means Blue Capital Re ILS Ltd.,  a wholly owned direct
subsidiary of Blue Capital Re and an exempted company incorporated in Bermuda
(registered number 47964) whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda.

 

“Business” has the meaning ascribed thereto in the Recitals.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
the SEC or banks in the City of New York or Bermuda are authorized or required
by law to be closed.

 

“Change of Control” means the first of the following events to occur:

 

(a)           the consummation of (i) a merger, amalgamation, consolidation,
scheme of arrangement, statutory share exchange or similar form of corporate
transaction involving Licensee (a “Reorganization”) or (ii) the sale or other
disposition of all or substantially all the assets of Licensee (determined on a
consolidated basis) to another “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, except that, for purposes of this
definition, such term shall exclude Montpelier Re Holdings Ltd. and its
subsidiaries) (a “Sale”), unless, immediately following such Reorganization or
Sale, (1) individuals and entities who were the “beneficial owners” (as such
term is defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the
securities eligible to vote for the election of the board of directors of
Licensee (“Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale continue to beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then-outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation that, as a result of such
transaction, owns Licensee or all or substantially all the assets of Licensee
either directly or through one or more subsidiaries) (the “Continuing Licensee”)
and (2) no “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (excluding any employee benefit plan (or related trust) sponsored
or maintained by the Continuing Licensee or any corporation controlled by the
Continuing Licensee) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then-outstanding voting securities of the
Continuing Licensee; or

 

(b)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, except that, for purposes of this definition, such term shall
exclude Montpelier Re Holdings Ltd. and its subsidiaries) is or becomes the
beneficial owner (as defined in clause (a) above, except that for purposes of
this clause (b) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting securities of Licensee.

 

“Common Shares” means the common shares, par value $1.00 per share, of Licensee.

 

“Competent Regulatory Authority” means, with respect to any Person, any
regulatory authority or analogous Person responsible for regulating, or having
jurisdiction over, that Person.

 

2

--------------------------------------------------------------------------------


 

“Confidential Information” means information that:

 

(a)           has been disclosed to a Party, or that a Party has or may become
aware of in connection with this Agreement, in both cases before or during the
term of this Agreement; and

 

(b)           is marked as or otherwise indicated as confidential, or derives
value to a Party from being confidential, or would be regarded as confidential
by a reasonable business person,

 

except to the extent that such information is in the public domain (otherwise
than by a breach of the confidentiality provisions of this Agreement).

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder.

 

“Goodwill” has the meaning ascribed thereto in Section 3.01.

 

“Indemnified Person” has the meaning ascribed thereto in Section 8.03.

 

“Indemnifying Party” has the meaning ascribed thereto in Section 8.03.

 

“Investment Management Agreement” means the investment management agreement
entered into on the date hereof between Licensee and Blue Capital Management
Ltd., a company incorporated in Bermuda (registered number 38829) whose
registered office is at Canon’s Court, 22 Victoria Street, Hamilton HM 12,
Bermuda.

 

“License” has the meaning ascribed thereto in Section 2.01.

 

“Licensee Indemnitees” has the meaning ascribed thereto in Section 8.02.

 

“Licensor Indemnitees” has the meaning ascribed thereto in Section 8.01.

 

“Offering” means the initial public offering of the Common Shares.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“Quality Standards” has the meaning ascribed thereto in Section 3.01.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Trademarks” has the meaning ascribed thereto in the Recitals.

 

“Underwriting and Insurance Management Agreement” means the underwriting and
insurance management agreement entered into on the date hereof among Licensee,
Blue Capital Re and Blue Capital Insurance Managers Ltd., a company incorporated
in Bermuda

 

3

--------------------------------------------------------------------------------


 

(registered number 35606) whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda.

 

ARTICLE II

 

Grants of License

 

SECTION 2.01.  Grant.  Subject to the terms set forth in this Agreement,
Licensor hereby grants to Licensee, and Licensee hereby accepts, on behalf of
itself and its subsidiaries, a non-transferable, non-exclusive, fully paid-up,
royalty-free, worldwide (subject to Section 4.02) license (this “License”) to
and under the Trademarks, for use solely in connection with the Business,
including in the corporate name or the trade name of Licensee and its
subsidiaries.

 

ARTICLE III

 

Quality Control

 

SECTION 3.01.  Quality Standards and Control.  Licensee, on behalf of itself and
its subsidiaries, represents, warrants and covenants that at all times during
the term of this Agreement any advertising and promotional materials shall be
used in accordance with such quality standards and specification as may be
established by Licensor and communicated to Licensee from time to time, or upon
which the Parties may agree from time to time (the “Quality Standards”) and any
Applicable Requirements, and Licensee and its subsidiaries shall not use the
Trademarks in a way that diminishes or is detrimental to Licensor’s rights in
the Trademarks or the goodwill associated therewith (the “Goodwill”).  Licensee
and its subsidiaries shall not produce or use any advertising or promotional
materials (including materials for websites) bearing the Trademarks other than
those which are substantially the same as those in existence as of the date of
this Agreement without obtaining the prior written approval of Licensor, such
approval not to be unreasonably withheld or delayed.

 

SECTION 3.02.  Use of the Trademarks.  All use of the Trademarks made by
Licensee and its subsidiaries hereunder shall faithfully reproduce the design
and appearance of the Trademarks as reflected in Schedule A. All use of the
Trademarks made by Licensee shall inure to the benefit of Licensor. Licensee
agrees to assist Licensor in the maintenance and renewal of the trademarks,
including but not limited to providing evidence of use and signing powers of
attorney or declarations attesting to use, as may be necessary under local law.

 

SECTION 3.03.  Inspection and Approval.  Upon reasonable notice and during
business hours, Licensor shall have the right to carry out inspections of
(a) representative samples, provided to Licensor at Licensee’s expense, of the
ways in which the Trademarks are being used by Licensee and its subsidiaries (or
photographs depicting the same), and (b) any facility used in connection with
the Trademarks, in order to confirm appropriate quality control as provided in
this Article III.  Licensor may, by written notice to Licensee, designate an
Affiliate of Licensor, or, at its expense, an independent third party inspector
or consultant, to act as an authorized representative of Licensor in connection
with this Section 3.03.  Pursuant to such designation, any such Affiliate,
inspector or consultant shall be authorized to exercise any of Licensor’s rights
under this Section 3.03. Licensor shall ensure that any Person conducting an

 

4

--------------------------------------------------------------------------------


 

inspection pursuant to this Section 3.03 shall abide by Licensee’s internal
rules and directions, provided, however, that such rules and directions shall
not unduly interfere with such inspection.

 

SECTION 3.04.  Licensor’s Rights.  Nothing contained in this Agreement shall in
any way limit the rights of Licensor or others to use the Trademarks or similar
trademarks anywhere in the world for any purpose whatsoever.

 

ARTICLE IV

 

Restrictions on Use

 

SECTION 4.01.  Restrictions on Use.  Licensee and its subsidiaries shall not:

 

(a)           without the prior written consent of Licensor, change or modify
the Trademarks, or create any design variation of the Trademarks;

 

(b)           without the prior written consent of Licensor, join any name,
mark, logo, or domain name with any of the Trademarks so as to form a composite
or combined trade name, mark, logo, or domain name;

 

(c)           use any of the Trademarks or otherwise conduct the Business in any
manner that, in Licensor’s reasonable judgment, may reflect improperly upon any
of the Trademarks; and

 

(d)           use any other mark that is confusingly similar to any of the
Trademarks.

 

SECTION 4.02.  Restrictions on Territory.  The Trademarks are not licensed, and
Licensee and its subsidiaries shall not use the Trademarks, in any country where
the Business would not be permitted to be conducted according to any Applicable
Requirements or any U.S. or other applicable export laws or trade sanctions. At
the request of Licensee from time to time, Licensor may at its sole discretion
file to protect and register the Trademarks in additional jurisdictions.

 

SECTION 4.03.  Changes in Trademarks.  Upon written notice to Licensee, Licensor
may, from time to time in its sole discretion, (a) discontinue any Trademarks or
(b) replace any Trademarks with or use new or different trademarks or service
marks (“New Marks”). Licensor shall notify Licensee of any such discontinuance
or replacement. If Licensee desires to use such New Mark on the terms set out in
this Agreement, (i) it shall notify Licensor, (ii) upon Licensor’s receipt of
such notice, such New Marks will be designated as Trademarks and, as such, shall
be subject to the terms of this Agreement, and (iii) Schedule A shall be deemed
amended automatically to include such New Marks as Trademarks.

 

SECTION 4.04.  No Challenge.  Licensee acknowledges and agrees that Licensee and
its subsidiaries shall not directly or indirectly challenge Licensor’s sole and
exclusive ownership of all right, title and interest in and to the Trademarks. 
In using the Trademarks, Licensee, on behalf of itself and its subsidiaries,
will in no way represent that it has any right, title or interest in or to the
Trademarks, other than those rights under the License expressly granted under
the terms of this Agreement. Licensee agrees that, on behalf of itself and its

 

5

--------------------------------------------------------------------------------


 

subsidiaries, no use, registration or application, together with any and all
common law rights pertaining thereto, by Licensor, or its other licensees, of
“Blue Capital” names, marks or logos other than those set forth on Schedule A
shall cause any confusion with Licensee’s use of the Trademarks hereunder.
Licensee agrees that, on behalf of itself and its subsidiaries, it shall not
file or seek to register the Trademarks or any domain names in its own name or
on behalf of any other party.

 

ARTICLE V

 

Representations and Disclaimer of Warranties

 

SECTION 5.01.  Representations and Warranties.  Each Party hereby represents and
warrants to the other that (in respect of itself):

 

(a)           it is duly incorporated and validly existing under applicable
laws, with full power and authority to conduct its business, and it has full
power and authority to enter into, perform its duties under and exercise its
rights under this Agreement;

 

(b)           assuming the due authorization, execution and delivery of the
other Party, this Agreement constitutes its valid, lawful and binding
obligations enforceable against itself in accordance with its terms (except
insofar as enforceability may be limited by any bankruptcy laws or principles,
or any similar laws or principles);

 

(c)           the execution and delivery of this Agreement and the performance
of its obligations under this Agreement do not and shall not constitute a breach
of or default under (i) its organizational documents, (ii) any agreement or
instrument by which it is bound or (iii) any Applicable Requirement;

 

(d)           no material consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Competent
Regulatory Authority is required to be obtained or made by it in connection with
the execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated by this Agreement; and

 

(e)           no step, application, order, proceeding or appointment has been
taken or made by or in respect of it for a distress, execution, composition or
arrangement with creditors, winding-up, dissolution, administration,
receivership (administrative or otherwise) or bankruptcy, and it is able to pay
its debts.

 

The representations and warranties in this Section 5.01 are made on a continuing
basis, and shall remain in full force and effect throughout the duration of this
Agreement.  If either Party becomes aware that any of the representations and
warranties made by it in this Section 5.01 has ceased to be true, then it shall
notify the other Party promptly.

 

SECTION 5.02.  Representations and Disclaimer of Warranties.  Except as
expressly set forth herein, Licensor expressly disclaims, and Licensee hereby
expressly waives, on behalf of itself and its subsidiaries, all warranties,
express or implied, including implied

 

6

--------------------------------------------------------------------------------

 

 


 

warranties of merchantability, title, non-infringement and fitness for a
particular purpose, with regard to the Trademarks.

 

ARTICLE VI

 

Infringement

 

SECTION 6.01.  Infringement Actions.  Licensor will from time to time take all
steps that it may consider necessary to protect its rights in and to the
Trademarks, and Licensee agrees to communicate to Licensor any infringements or
threatened infringements of any of such rights that may come to its notice and,
at Licensor’s expense, to do all and any such acts as Licensor may reasonably
require for preventing such infringements or threatened infringements; provided,
however, that nothing in this Article VI shall impose upon Licensor any
obligation to incur any expense in protecting any of its rights in any case
where, in Licensor’s absolute discretion, such expense is considered not
warranted.  In the event Licensor decides to take affirmative action against an
infringement or unfair competition, Licensee agrees to assist Licensor in
whatever manner Licensor reasonably directs, at the expense of Licensor. 
Recovery of damages resulting from any such action shall be solely for the
account of Licensor.  Licensee will provide information reasonably requested by
Licensor in any infringement action, including in connection with the
calculation of damages.  Should Licensor decide not to take any timely action in
respect of infringement of, challenge to or unauthorised use of, any of the
Trademarks with respect to the Business of which it is advised by Licensee
pursuant to this Article VI, Licensor shall so notify Licensee in which event
Licensee shall be entitled, at its sole cost, to take such action (including
instituting or defending legal proceedings) as it thinks fit.  Licensor shall,
at Licensee’s expense, give Licensee all such assistance as Licensee may
reasonably require in connection with such action and Licensee shall keep
Licensor informed of any material progress in respect of the same and shall not
make any admission as to liability or agree to any settlement of any action or
legal proceedings without Licensor’s prior written consent (not to be
unreasonably withheld, conditioned or delayed).  Licensor will have the sole
right, but not the obligation, to prosecute any pending applications included in
the Trademarks in its discretion and at its cost and expense.

 

SECTION 6.02.  Renewal.  Licensor shall at its sole cost maintain and renew the
Trademarks consisting of registrations throughout the term of this Agreement. 
At Licensor’s reasonable request, Licensee and its subsidiaries will cooperate
with Licensor with the prosecution, maintenance and renewal of the Trademarks
and with the recordation of this Agreement as may be required by applicable law.

 

ARTICLE VII

 

Term and Termination

 

SECTION 7.01.  Term.  This Agreement shall remain in full force and effect until
terminated or not renewed by Licensor or Licensee in accordance with this
Article VII, except that Section 7.01, Article VIII and Article X shall survive
such termination or non-renewal.  This Agreement shall renew automatically on
the fifth anniversary of the completion of the Offering

 

7

--------------------------------------------------------------------------------


 

and upon every third anniversary thereafter, unless otherwise terminated or not
renewed in accordance with this Article VII.

 

SECTION 7.02.  Termination of the Agreement.  (a)  Termination by either Party.

 

(i)            If either the Investment Management Agreement or the Underwriting
and Investment Management Agreement is terminated or not renewed in accordance
with its terms, this Agreement may be terminated by either Party upon 30
Business Days’ prior written notice.

 

(ii)           If Licensee becomes regulated as an investment company under the
U.S. Investment Company Act of 1940, this Agreement shall terminate
automatically, with such termination deemed to occur immediately prior to such
event.

 

(b)           Termination by the Licensor.

 

(i)            If (A) there is a Change of Control of Licensee, (B) Blue Capital
Re ceases to become an Affiliate of Licensee, (C) Blue Capital Re ILS ceases to
become an Affiliate of Licensee, this Agreement may be terminated by Licensor
upon 30 Business Days’ prior written notice. If any sub-licensee of Licensee
ceases to be a subsidiary of Licensee, the sub-license pertaining to such
sub-licensee will terminate automatically and immediately.

 

(ii)           If Licensee breaches or fails to perform in any material respect
any of its representations, warranties or covenants contained in this Agreement,
which breach or failure to perform has not been cured within 30 Business Days
after giving written notice to Licensee of such breach or failure, this
Agreement may be terminated by the Licensor (provided that Licensor is not then
in material breach of any representations, warranties or covenants contained in
this Agreement).

 

(iii)          If (A) any step, application, order, proceeding or appointment
has been taken or made by or in respect of Licensee for a distress, execution,
composition or arrangement with creditors, winding up, dissolution,
administration, receivership (administrative or otherwise) or bankruptcy or
(B) Licensee is unable to pay its debts as they become due, this Agreement may
be terminated by Licensor upon 30 Business Days’ notice.

 

(c)           Termination by Licensee.

 

(i)            If Licensor breaches or fails to perform in any material respect
any of its representations, warranties or covenants contained in this Agreement,
which breach or failure to perform has not been cured within 60 Business Days
after giving written notice to Licensor of such breach or failure, this
Agreement may be terminated by Licensee (provided that Licensee is not then in
material breach of any representations, warranties or covenants contained in
this Agreement).

 

(ii)           If (A) any step, application, order, proceeding or appointment
has been taken or made by or in respect of Licensor for a distress, execution,
composition or

 

8

--------------------------------------------------------------------------------


 

arrangement with creditors, winding up, dissolution, administration,
receivership (administrative or otherwise) or bankruptcy or (B) Licensor is
unable to pay its debts as they become due, this Agreement may be terminated by
Licensee upon 60 Business Days’ notice.

 

SECTION 7.03.  Non-Renewal.  Licensor or Licensee, may elect not to renew this
Agreement at the expiration of the initial term or any renewal term for any or
no reason upon not less than nine, but not more than 12, months’ written notice
to the other prior to the end of such initial term or renewal term, as
applicable.

 

SECTION 7.04.  Consequence of Termination .  Upon and after termination of this
Agreement in accordance with this Article VII, all rights granted to Licensee
shall automatically revert to Licensor and Licensee shall claim no right to the
Trademarks.

 

SECTION 7.05.  Survival of Existing Rights and Obligations.  Termination shall
not affect accrued rights, indemnities, existing commitments or any contractual
provision intended to survive termination.

 

ARTICLE VIII

 

Indemnification

 

SECTION 8.01.  Indemnification of Licensor.  Licensee, on behalf of itself and
its subsidiaries, unconditionally agrees to indemnify, defend and hold harmless
Licensor and its Affiliates, directors, officers, employees, agents, successors
and permitted assigns (the “Licensor Indemnitees”) from and against, and pay or
reimburse such parties for, any losses, claims, liabilities, damages,
deficiencies, costs or expenses of any type which they may incur (i) on account
of any third-party claim or proceeding arising out of the performance of this
Agreement or (ii) from any breach of, or failure to perform, any covenant or
obligation of Licensee contained in this Agreement (unless caused by the
Licensor’s breach of, or failure to perform, its covenants or obligations under
this Agreement), in each case, unless (a) a court or arbitral panel with
appropriate jurisdiction shall have determined by a final judgment which is not
subject to appeal such losses, claims, liabilities, damages, costs or expenses
are as a result of fraud, dishonesty, gross negligence or wilful misconduct of
any of the Licensor Indemnitees or (b) such Licensor Indemnitees shall have
settled such losses, claims, liabilities, damages, costs or expenses without the
consent of Licensee (such consent not to be unreasonably withheld or delayed).

 

SECTION 8.02.  Indemnification of Licensee.  Subject to Section 8.05 hereof,
Licensor unconditionally agrees to indemnify, defend and hold harmless Licensee
and its subsidiaries and their Affiliates, directors, officers, employees,
agents, successors and permitted assigns (the “Licensee Indemnitees”), from and
against, and pay or reimburse such parties for, any losses, claims, liabilities,
damages, deficiencies, costs or expenses of any type which they may incur from
any breach of, or failure to perform, any covenant or obligation of the Licensor
contained in this Agreement, unless (i) a court or arbitral panel of appropriate
jurisdiction shall have determined by a final judgment that is not subject to
appeal such losses, claims, liabilities, damages, costs or expenses are as a
result of fraud, dishonesty, gross negligence or wilful

 

9

--------------------------------------------------------------------------------


 

misconduct of any of the Licensee Indemnitees or (ii) such Licensee Indemnitees
shall have settled such losses, claims, liabilities, damages, costs or expenses
without the consent of the Licensor (such consent not to be unreasonably
withheld or delayed).

 

SECTION 8.03.  Indemnification Procedure.  Any person who is claiming
indemnification from Licensee pursuant to the provisions of Section 8.01, or
from Licensor pursuant to the provisions of Section 8.02 (the “Indemnified
Person”) shall promptly deliver a written notification of each claim for
indemnification, accompanied by a copy of all papers served, if any, and
specifying in detail the nature of, basis for and estimated amount of the claim
for indemnification to Licensee or Licensor, as applicable (the “Indemnifying
Party”).  If an Indemnified Person fails to promptly notify the Indemnifying
Party, then the obligation to indemnify shall be reduced by the amount of
liability that is attributable to or becomes definite as a result of the delay
in notification, if the delay in notification has resulted in a material
increase in liability or actual prejudice to the Indemnifying Party.  The
Indemnifying Party shall have the right to assume the defense of any matter for
which a claim of indemnification is made against it with counsel it selects, at
its own expense.  The Indemnifying Party in its sole discretion shall have the
right to settle, compromise or defend until final adjudication any dispute or
alleged liability for which a claim for indemnification has been made; provided,
however, that the Indemnifying Party shall not, except with the consent of each
Indemnified Person, which consent shall not be unreasonably withheld or delayed,
consent to the entry of any judgment, or enter into any settlement, that does
not include the giving by the claimant or plaintiff to the Indemnified Person of
a release from all liability with respect to the claim or litigation.  Each
Indemnified Person shall cooperate in providing information, formulating a
defense or as otherwise reasonably requested by the Indemnifying Party.

 

SECTION 8.04.  Payment of Indemnified Amounts.  Each Indemnified Person shall
provide written, detailed statements to the Indemnifying Party on a monthly
basis, of any expenses, costs or other liabilities for which indemnification is
claimed.  The Indemnifying Party shall reimburse such amounts within ten
Business Days of receiving any such statement, or shall notify in writing the
Indemnified Person claiming indemnification if it denies liability, and provide
the reasons for the denial.

 

SECTION 8.05.  Limit of Liability.  Notwithstanding anything else in this
Agreement to the contrary, Licensor shall not be liable to Licensee for
indirect, special, incidental, consequential or punitive damages claimed by
Licensee resulting from Licensor’s breach of or failure to perform its covenants
or obligations under this Agreement.

 

ARTICLE IX

 

Reservation of Rights

 

SECTION 9.01.  Reservation of Rights.  Except for the License being specifically
granted under this Agreement, nothing in this Agreement shall be construed as an
assignment or other grant of any right, title or interest in or to the
Trademarks (including all Goodwill) to Licensee or its Affiliates, it being
understood that all right, title and interest in and to the Trademarks are
expressly reserved by Licensor and all Goodwill relating to Licensee’s use of
the Trademarks inures to the benefit of Licensor.

 

10

--------------------------------------------------------------------------------


 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.  Confidentiality.  Neither Party shall at any time use, divulge
or communicate to any Person any Confidential Information, except:

 

(i)            as agreed by the other Party;

 

(ii)           where required to perform its duties or exercise its rights under
this Agreement;

 

(iii)          to its professional representatives or advisers, or to insurance
companies, insurance brokers or insurance agents, to the extent required by them
to perform their duties, and provided that they are or agree to be bound by a
duty of confidentiality; or

 

(iv)          to the extent required by Applicable Requirements or by any
Competent Regulatory Authority (including for the purpose of filing tax
returns),

 

and each Party shall use commercially reasonable efforts to prevent the
publication or disclosure of any Confidential Information in breach of this
Agreement.

 

SECTION 10.02.  Amendment.  This Agreement may be amended (a) by the Parties at
any time by an instrument in writing executed by each Party.

 

SECTION 10.03.  Assignment; Sublicense.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, subject to a sublicense or transferred in whole or in part by operation of
law or otherwise, by either of the Parties hereto without the prior written
consent of the other Party hereto; except that:

 

(a)           Licensee shall have the right, without the consent of Licensor, to
grant sublicenses to any of Licensee’s wholly-owned subsidiaries (in which case
Licensee shall continue to be bound by the terms of this Agreement and Licensee
will remain liable to Licensor in respect of the acts of any sub-licensee);

 

(b)           Licensor shall have the right, without the consent of Licensee, to
grant sublicenses of any of its rights and obligations hereunder to any of
Licensor’s Affiliates; and

 

(c)           in connection with the transfer (whether by asset transaction,
stock sale, merger or otherwise) to a third party of all or substantially all of
the Trademarks that are the subject of the License granted under this Agreement,
Licensor shall be permitted and shall be required to assign all rights and
obligations of Licensor under this Agreement to such third party; provided,
however, that in the case of Section 10.03(b), the assignee or sub-licensee as
applicable shall agree in writing to be bound by the terms and conditions
contained in this Agreement.

 

11

--------------------------------------------------------------------------------


 

No assignment, sub-license or transfer by either Party shall relieve such Party
of any of its obligations hereunder.  Subject to the immediately preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.  Any purported assignment or transfer not permitted under this
Section 10.03 shall be null and void. All such assignments shall be subject to
all necessary regulatory approvals.

 

SECTION 10.04.  Specific Performance.  Each of the Parties hereto acknowledges
and agrees that in the event of a breach of this Agreement, the non-breaching
Party would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that the Parties hereto (i) will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (ii) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action instituted in respect thereof.

 

SECTION 10.05.  Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or e-mail), each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement, and shall become effective when one or more counterparts have
been signed by each Party hereto and delivered to the other Party hereto.

 

SECTION 10.06.  Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the Parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof and is not
intended to confer upon any Person other than the Parties any rights or remedies
other than as provided for hereunder.  Each Party acknowledges and agrees that
(i) it has not relied on or been induced to enter into this Agreement by any
undertaking, promise, assurance, statement, representation, warranty,
undertaking or understanding which is not expressly included in this Agreement;
and (ii) it shall have no claim or remedy in respect of any undertaking,
promise, assurance, statement, representation, warranty, undertaking or
understanding which is not expressly included in this Agreement. Nothing in the
immediately preceding sentence shall operate to limit or exclude any liability
for fraud.

 

SECTION 10.07.  Jurisdiction.  Each party hereto irrevocably agrees that any
legal action, suit or proceeding against them arising out of or in connection
with this Agreement or the transactions contemplated hereby or disputes relating
hereto (whether for breach of contract, tortious conduct or otherwise) shall be
brought exclusively in a Federal court sitting in the State of New York located
in New York County, or, if such court does not have subject matter jurisdiction,
the state courts of New York located in New York County and hereby irrevocably
accepts and submits to the exclusive jurisdiction and venue of the aforesaid
courts in personam, with respect to any such action, suit or proceeding.  Each
of Licensor and Licensee irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby and thereby in (i) the Supreme
Court of the State of New York, New York County, or (ii) any Federal court
sitting in the State of New York located in New York County, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that

 

12

--------------------------------------------------------------------------------


 

any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

SECTION 10.08.  Service of Process.  Each party hereto agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 10.11 hereof shall be effective service
of process for any action, suit or proceeding in New York with respect to any
matters for which it has submitted to jurisdiction pursuant to Section 10.09.

 

SECTION 10.09.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed entirely within that State, regardless
of the laws that might otherwise govern under applicable conflict of law
principles.

 

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 10.10.

 

SECTION 10.11.  Notices.  All notices, requests and other communications to
either Party hereunder shall be in writing and shall be deemed given if
delivered personally, facsimiled (which is confirmed) or sent by overnight
courier (providing proof of delivery) to the Parties at the following addresses:

 

If to Licensor, to:

 

 

Address:

94 Pitts Bay Road, Pembroke HM 08, Bermuda

Facsimile:

(441) 296-5551

 

 

If to Licensee, to:

 

 

Address:

94 Pitts Bay Road, Pembroke HM 08, Bermuda

Facsimile:

(441) 296-5551

 

13

--------------------------------------------------------------------------------


 

or such other address or facsimile number as such Party may hereafter specify by
like notice to the other Parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

SECTION 10.12.  Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the Parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the Parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the terms of this Agreement are fulfilled to the extent possible.

 

SECTION 10.13.  No Waiver/Cumulative Remedies.  Any waiver of a breach of any of
the terms of this Agreement or of any default under this Agreement shall not be
deemed a waiver of any subsequent breach or default and shall in no way affect
the other terms of this Agreement.  No failure on the part of a Party to
exercise, and no delay on its part in exercising, any right or remedy under this
Agreement shall operate as a waiver of that right or remedy, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of that right or remedy or the exercise of any other right or remedy. 
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 10.14.  Relationship of Parties.  The Parties to this Agreement intend
by this Agreement only to enter into a License Agreement and this Agreement
shall not in any way be deemed to establish any other relation between them. 
Nothing in this Agreement shall be construed to create the relationship of
employer or employee, partnership or any type of joint venture relationship,
between Licensor and its subsidiaries, on the one hand, and Licensee, on the
other hand.

 

SECTION 10.15.  Interpretation.  (a)  When a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The words “date hereof” when used in this Agreement shall refer to
the date of this Agreement.  The terms “or”, “any” and “either” are not
exclusive.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.   The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such

 

14

--------------------------------------------------------------------------------


 

terms and to the masculine as well as to the feminine and neuter genders of such
term.  Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States.  References to a Person
are also to its permitted assigns and successors.

 

(b)           The Parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the Parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring either Party hereto by virtue of the authorship of any
provision of this Agreement.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into by the duly authorized
representatives of the Parties on the day and year first above written.

 

 

 

MONTPELIER RE HOLDINGS LTD.,

 

 

 

 

by

 

 

 

/s/ Christopher L. Harris

 

Name:

Christopher L. Harris

 

Title:

Chief Executive Officer and President

 

 

 

 

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.,

 

 

 

 

by

 

 

 

/s/ William Pollett

 

Name:

William Pollett

 

Title:

Chief Executive Officer and President

 

[Signature Page to Trademark License Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Trademarks

 

Country

 

Trademark

 

TM Logo

 

Application
No.

 

Application
date

 

Registration No.

 

Registration
Date

 

Status

 

Renewal Due

 

Proprietor

 

Classes

 

Goods/Services

United States of America

 

Blue Capital

 

[g240071ks05i001.jpg]

 

85806483

 

Dec. 19, 2012

 

4387418

 

Aug. 20, 2012

 

Registered

 

Aug. 20, 2019 Section 8&15 Affidavit due

 

Montpelier Re Holdings Ltd.

 

36

 

Financial services, namely, asset and investment management services; financial
services, namely, managing investment feeder funds; financial advisory and
consultancy services; insurance management and agent services, namely,
underwriting services in the field of standard and non-standard property
catastrophe insurance and reinsurance products, including claims management and
administration services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Switzerland

 

Blue Capital

 

[g240071ks05i001.jpg]

 

50038/2013

 

Jan. 3, 2012

 

643112

 

May 3, 2013

 

Registered

 

Jan. 03, 2023

 

Montpelier Re Holdings Ltd.

 

36

 

Financial services, namely, asset and investment management services; financial
services, namely, managing investment feeder funds; financial advisory and
consultancy services; insurance management and agent services, namely,
underwriting services in the field of standard and non-standard property
catastrophe insurance and reinsurance products, including claims management and
administration services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CTM

 

Blue Capital

 

[g240071ks05i002.jpg]

 

11455474

 

Dec. 27, 2012

 

 

 

 

 

Published 2/13/13. Application Opposed. Settlement negotiations pending

 

 

 

Montpelier Re Holdings Ltd.

 

36

 

Financial services, namely, asset and investment management services; financial
services, namely, managing investment feeder funds; financial advisory and
consultancy services; insurance management and agent services, namely
underwriting services in the field of standard and non-standard property
catastrophe insurance and reinsurance products, including claims management and
administration services.

 

--------------------------------------------------------------------------------


 

Bermuda

 

Blue Capital

 

[g240071ks05i002.jpg]

 

52280

 

Jan. 8, 2013

 

 

 

 

 

Pending

 

 

 

Montpelier Re Holdings Ltd.

 

36

 

Financial services, namely, asset and investment management services; financial
services, namely, managing investment feeder funds; financial advisory and
consultancy services; insurance management and agent services, namely
underwriting services in the field of standard and non-standard property
catastrophe insurance and reinsurance products, including claims management and
administration services.

 

--------------------------------------------------------------------------------